Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about February 26, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed, acts which, if committed by an adult, would constitute the crimes of sexual abuse in the second degree and attempted sexual misconduct, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. The fact that the court dismissed counts of the petition alleging that appellant engaged in other forms of unlawful sexual conduct during this incident does not warrant a different conclusion. Given the age of the victim and the sexual nature of the charges, it is understandable that the presentment agency needed to use some leading questions to draw out all the facts (cf. People v Greenhagen, 78 AD2d 964, 966 [1980], lv denied 52 NY2d 833 [1980]), and this did not cast doubt on the reliability of the victim’s testimony. Concur — Tom, J.P., Friedman, Sweeny, Nardelli and Abdus-Salaam, JJ.